UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1560


TRACY BARKER; GALEN D. BARKER,

                  Plaintiffs - Appellees,

UNITED STATES OF AMERICA,

                  Intervenor,

             v.

ALI MOKHTARE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cv-01231-LMB-BRP)


Submitted:    February 24, 2009                 Decided:   March 18, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph M. Hannon, Jr., Raeka Safai, HANNON LAW GROUP, LLP,
Washington, D.C., for Appellant. Michael T. Conway, MICHAEL T.
CONWAY AND CO., Brunswick, Ohio, for Appellees.       Gregory G.
Katsas, Assistant Attorney General, Chuck Rosenberg, United
States Attorney, Barbara L. Herwig, Jonathan H. Levy, UNITED
STATES DEPARTMENT OF JUSTICE, Washington D.C., for Intervenor.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Ali     Mokhtare       appeals         the     district       court’s      order

denying    his     petition       for        certification         under       28    U.S.C.

§ 2679(d)(3)     (2006).         He    argues      the    district      court    erred   in

failing to find that he was acting within the scope of his

employment and that the court erred in denying his discovery

request.   For the reasons that follow, we affirm.

           This court reviews de novo a district court's scope of

employment     determination,          but    reviews        for   clear      error    “any

factual    findings       upon     which         the     legal     scope-of-employment

determination rests.”         Gutierrez de Martinez v. Drug Enforcement

Admin., 111 F.3d 1148, 1152 n.3 (4th Cir. 1997).                              Barker does

not dispute Mokhtare’s contention that the law of the District

of   Columbia     applies        to     resolve        the      scope   of      Mokhtare’s

employment.      See id. at 1156 n.6 (applying state law to scope of

employment       determination           based         solely      on    the        parties’

stipulation).        In    the        District     of     Columbia,      an     employee’s

conduct is within the scope of employment if:

     (a) it is of the kind he is employed to perform;

     (b) it occurs substantially within the authorized time
     and space limits;

     (c) it is actuated, at least in part, by a purpose to
     serve the master, and

     (d) if force is intentionally used by the servant
     against another, the use of force is not unexpectable
     by the master.


                                             3
Wilson v. Libby, 535 F.3d 697, 711 (D.C. Cir. 2008) (quoting

Restatement (Second) of Agency § 228(1) (1958)).

           Our review of the record in light of these standards

leads us to conclude that the district court did not err in

denying Mokhtare’s petition for certification and his request

for   discovery.    Accordingly,     we   affirm    the   district      court’s

order   denying    Mokhtare’s   petition     for     certification.          We

dispense   with    oral   argument   because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     4